DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Examiner’s Amendment
Claim(s) 1-3 have been canceled in view of Applicant electing group II (Claims 4-6) without traverse, as filed on 07/09/2020.
                                                            Rejections Withdrawn
The rejection of claim(s) 4 & 5, and depending claims thereof, under 35 U.S.C. 103 have been withdrawn in light of applicant’s amendments to the claim and the remarks since the cited references do not teach or reasonably suggest the limitation “…a take-up portion installed at a downstream side of the separating step and configured to take up the electrode portion from which the ear portion has been separated, the take-up portion including a pair of upper and lower take-up rollers, a take-up servomotor, and a torque limiter, one of the take-up rollers being connected, via the torque limiter, to the take-up servomotor that is running faster than a feed speed of the electrode portion and being rotating at a speed equal to the feed speed of the electrode portion from which the car portion has been separated, while applying tension to the electrode portion; a second laser emission device configured to move a second laser beam from one edge of the electrode portion to another edge of the electrode portion in synchronization with the feed speed of the electrode portion…” in combination with the other limitations of the claims.
                                                              Reason for Allowance
The following is an examiner’s statement of a reasons for allowance: 
The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement for Reasons for Allowance”
Conclusion
Claim(s) 4-6 have been allowed. 
Pertaining art that has been found but does not read on the claim limitations has been made of record below: 
Doughetry (US 8969756) -  pertains to a work piece cutting apparatus including a laser source [Fig. 3, #190] for cutting an electrode sheet [Fig. 3, #150]  while being in tension. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                        


/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726